Appeal by defendant from a judgment entered in favor of the plaintiff upon the verdict of a jury in an action to recover damages for personal injuries alleged to have been sustained through the negligence of the defendant. Defendant also appeals from an order denying a motion to set aside the verdict and for a new trial. Judgment reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. Appeal from order dismissed, without costs. A finding that plaintiff fell on one of the steps because of an alleged defect therein is against the weight of the evidence. For the existence of such an alleged defect defendant was not chargeable with negligence. Lazansky, P. J., Hagarty, Cars-well, Johnston and Adel, JJ., concur.